Title: To Alexander Hamilton from William S. Smith, 14 October 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            12th. Regt. Amboy, Monday morning Octr. 14th. 1799. 7 oClock
          
          Referring to my Letter of 12th. I have the Honor to inform you, that Colo. Ogden was with me yesterday, I find the necessary tools are not yet forwarded and the Land not yet paid for—in full confidence that every essential point, which rests with the executive departments of Government, will be carried promptly into effect, and that we shall be furnished without delay, I have ordered the 11th. Regt. to move to–morrow and join the 12th. at an intermediate point, so as to march to the Ground together, and take our station, on Tuesday afternoon—from the information I have received from Colo. Ogden relative to the extent of the Ground, I apprehend some essential alterations will be necessary, when I have sufficiently examined the spot, I shall take the liberty of reporting fully to you on the subject—we shall march in at 8 oClock.
          I have the Honor to be, Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith 12th. Regt
          
        